Citation Nr: 1026602	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from August 1970 to May 1974 and 
from November 1982 to November 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina, which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

In an Appeal To Board Of Veterans' Appeals (VA Form 9) received 
by the RO in April 2008, the Veteran indicated that he wished to 
appear for a hearing before a Veterans Law Judge traveling to the 
RO.  A response to a May 2008 inquiry letter of the RO received 
by the RO in July 2008 shows that the Veteran elected to withdraw 
his request for a hearing.

However, in a subsequent VA Form 9 received by the RO in 
September 2009, the Veteran indicated that he wished to appear 
for a hearing before a Veterans Law Judge traveling to the RO.  

Despite cancelling his initial request to appear for a personal 
hearing before a Veterans Law Judge, the Veteran clearly 
indicated his desire to appear for a personal hearing in 
subsequent correspondence to the RO dated in September 2009.  
Thus, this case must be remanded for an appropriate hearing to be 
scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should first notify the Veteran of 
his option to appear for a video conference 
hearing in lieu of an in-person hearing 
before a Veterans Law Judge at the RO.  
Then, the RO should appropriately schedule 
the Veteran for the hearing before a 
Veterans Law Judge, either at the RO or via 
video-conference per the Veteran's request.  
The RO should notify the Veteran and his 
representative of the date, time and place 
of the hearing.  After the hearing is 
conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review. 

Thereafter, the case should be returned to the Board for further 
appellate consideration if appropriate.  The Veteran need take no 
action until he is so informed.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


